                       UNITED STATES BANKRUPTCY COURT

                         EASTERN DISTRICT OF LOUISIANA

IN RE:           HARRIET LEE                               CASE NO. 19-12309

                 DEBTOR                                    CHAPTER 13

                                                           SECTION B

              DEBTOR’S MOTION TO EXTEND THE AUTOMATIC STAY

         MAY IT PLEASE THE COURT, the debtor, Harriet Lee, respectfully requests

that this Court enter an order extending the automatic stay for the duration of the

bankruptcy proceeding and respectfully represents as follows:

         1. Debtor filed this petition for relief under Chapter 13 of the United States

Bankruptcy Code on August 27, 2019.

         2. The debtor previously filed for bankruptcy relief in the Bankruptcy Court for

the Middle District of Louisiana, under Chapter 13, under Case Number 16-10125, which

Case was dismissed on January 11, 2019 pursuant to the Chapter 13 Trustee’s motion,

without the debtor receiving a discharge. The debtor also filed a Chapter 7 bankruptcy in

the Middle District of Louisiana on February 4, 2015, Case Number 15-10115, which

Case was discharged. (It is unclear why the debtor’s previous attorney advised her to file

in the Middle District of Louisiana, as she has always been a resident of Tangipahoa

Parish.)

         3.    During the pendency of the debtor’s previous Chapter 13 case, she made

payments deducted from her paycheck. In or around August of 2018, the debtor lost her

job and fell behind in her plan payments, and the case was dismissed
          4. The debtor now has steady income of $2,875.60 per month from her deceased

mother’s pension benefits; she also has a fiance who is contributing $1,500.00 per month

to the household expenses. Therefore the debtor’s estimated plan payment will be

affordable for the debtor.

          5. The debtor had no other pending bankruptcy cases in the preceeding one-year

period.

          6.   The debtor’s current bankruptcy filing occurred within one year of the

dismissal of her preceding bankruptcy case (Case No. 16-10125, Louisiana Middle

District). The debtor seeks the extension and continuation of the automatic stay pursuant

to 11 U.S.C. Section 362(c)(3).

          7. The debtor moves that the stay be extended to all of the debtor’s creditors.

          8. Debtor avers that the filing of the present bankruptcy case is in good faith as to

all creditors. Specifically, at the time the debtor’s previous Chapter 13 bankruptcy case

was dismissed, she had lost her job and could not afford her plan payments; she now has

steady income and contributions from her fiance. The debtor’s current plan addresses

arrearages on her home and pays her car note directly.

          9.   The debtor believes that she can successfully complete this Chapter 13

bankruptcy.

          WHEREFORE, after notice and hearing, the debtor moves this Court to extend

and maintain the effectiveness of the automatic stay in this Bankruptcy proceeding, as to

all of the debtor’s creditors pursuant to 11 U.S.C. Section 362(c)(3), and for all other

relief as is equitable and just.
Respectfully submitted by:

__/s/ Rachel Thyre Vogeltanz__
Rachel Thyre Vogeltanz, La. Bar No. 33501
(Formerly Rachel Thyre Anderson)
The Law Office of Rachel Thyre Vogeltanz, LLC
428 W. 21st Ave.
Covington, LA 70433
(985) 377-9271
Counsel for Debtor(s)
rachel@rachel.law
    12309



B
